DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/11/2021 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
The claim 1 is not disclosed by Morita et al. US20170017101 or Hirota et al. US20150346556, thus it is patentable under 35 U.S.C. 102.

Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees. Claim 1 can be interpreted as "the first substrate includes a main body part (a display region) and a glue blocking part (peripheral region) connected to the main body part, a thickness of the main body part being different from a thickness of the glue blocking part (thickness of sealant)": 
“a main body part” interprets as a display region of the substrate. 
“a glue blocking part” interprets as a peripheral region of the substrate. 
“a thickness of the main body part” interprets as thickness of substrate in the a display region.
“a thickness of the glue blocking part” interprets as thickness of sealant in a peripheral region, not the thickness of substrate in a glue blocking part since the sealant considers as the glue and “a thickness of the glue blocking part” interprets as a thickness of the sealant with blocking part.

Therefore, the 102 rejection in the previous non-final rejection is proper with these interpretations. Please see the previous office action for these interpretations.

However, as applicants’ arguments and interpretations in Remarks, applicants should amend claim 1 as "the first substrate includes a main body part and a glue blocking part connected to the main body part, a thickness of the substrate in the main body part the substrate in the glue blocking part", which is also rejected by Hirota et al. (US 20150346556) or Morita et al. (US 20170017101) as below.

Further, applicants’ arguments rely on Fig.1-2, the thickness DA of the first substrate 100 in the main part 110 (at display region) is always greater than the thickness DB of the first substrate in the glue blocking part 120 (at peripheral region). Therefore, Figs. 1-2 do not show claim 7 amended as “wherein the thickness of the substrate in the main body part is less than the thickness of the substrate in the glue blocking part”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 7-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (US 20150346556).

    PNG
    media_image1.png
    434
    1007
    media_image1.png
    Greyscale

Regard to claim 1, Hirota et al. disclose display panel having a display region 1000 and a wire out region [a terminal part 150] on one side of the display region, comprising: 
a first substrate 100-106 including 
a main body part [a display region] and  
a glue blocking part [a peripheral region includes a groove-like through-hole 60 formed on an even outer side of the recesses also serves as the stopper for the alignment film material and obviously acts as the sealant/glue blocking part] connected to the main body part, 
a thickness of the substrate in the main body part being different from a thickness of the substrate in the glue blocking part; 
a second substrate 200/203 opposite to the first substrate; and 
a sealant 20 arranged between the first substrate and the second substrate, and located between the display region and the wire out region, 
wherein the glue blocking part is located on one side of the sealant close to the wire out region [since a groove-like through-hole 60 is formed on the inside of the seal part entirely around the TFT substrate 100 to surround the display region].  

Regard to claim 2, Hirota et al. disclose the display panel, wherein the first substrate is made of glass [the TFT substrate 100 made of glass [0051]].

Regard to claim 7, Hirota et al. disclose the display panel, wherein the thickness of the main body part is less than the thickness of the glue blocking part (thickness of sealant).  

Regard to claim 8, Hirota et al. disclose the display panel, wherein a width of the glue blocking part is from 50 µm to 200 µm [the width of an overlap between the sealing material and the transparent conductive oxide film is 100 µm or more [0018], which is inside a range of 50 µm to 200 µm].  

Regard to claim 11, Hirota et al. disclose the display panel, wherein the first substrate further comprises a peripheral part, the glue blocking part is connected to the main body part (display region) and the peripheral part, and the peripheral part protrudes from the second substrate (peripheral region) in the wire out region [the first column-like spacer 40, a second column-like spacer 45 are formed on the counter substrate 200].  

Regard to claim 14, Hirota et al. disclose the display panel, wherein the second substrate protrudes from the first substrate in the wire out region [the first column-like spacer 40, a second column-like spacer 45 are formed on the counter substrate 200]. 

s 1-2, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 20170017101).

    PNG
    media_image2.png
    449
    1080
    media_image2.png
    Greyscale

Regard to claim 1, Morita et al. disclose display panel having a display region [a display area DA] and a wire out region [an unopposed area NA (terminal area)] on one side of the display region, comprising: 
a first substrate [a array substrate AR] including 
a main body part 10 (display region) and 
a glue blocking part [a peripheral with a third insulating layer 14 absent in a position where the second sealing member SL2 is formed and obviously acted as glue/sealant blocking part] connected to the main body part, 
a thickness of the substrate in the main body part being different from a thickness of the substrate in the glue blocking part; 
a second substrate [a counter-substrate CT] opposite to the first substrate; and 
a sealant SL1/SL2 arranged between the first substrate and the second substrate, and located between the display region and the wire out region, 
wherein the glue blocking part 14 is located on one side of the sealant SL1/SL2 close to the wire out region NA.  

Regard to claim 2, Morita et al. disclose the display panel, wherein the first substrate is made of glass [the array substrate AR comprises a first insulating substrate 10 such as a glass substrate [0029]]. 

the substrate in the main body part is less than the thickness of the glue blocking part (the thickness of the sealant with blocking part).  
Regard to claim 14, Hirota et al. disclose the display panel, wherein the second substrate protrudes from the first substrate in the wire out region [a second spacer SS2 is formed on the counter-substrate CT].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 3-6, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US20150346556) as applied to claims 1, 7 and 11 in view of Xie et al. (US20160011444).

Hirota et al. also disclose the display panel, wherein a width of the glue blocking part is from 50 µm to 200 µm [the width of an overlap between the sealing material and the transparent conductive oxide film is 100 µm or more [0018], which is inside a range of 50 µm to 200 µm] as claim 4 cited.  

However, Hirota et al. fail to disclose the display panel, wherein the thickness of the main body part is greater than the thickness of the glue blocking part with the features of claims 5-6, 9-10 and 12-13.  

    PNG
    media_image3.png
    205
    618
    media_image3.png
    Greyscale

the array substrate 110 includes a base substrate 111 and an overcoat (protective layer) 113] is greater than the thickness of the glue blocking part [a sealant 130 at a first groove 114 under a first protrusion 124. In order to effectively prevent the sealant 130 from extending toward the edge of the display panel so as to obtain a narrow frame, a first groove 114 is formed in the overcoat 113 on a surface of the array substrate 110 [0021]].

Regard to claims 5 and 9, Xie et al. teach the display panel, wherein the first substrate further comprises a peripheral part [the first groove 114 of can accommodate a part of the sealant 130, thus the first groove 114 is obviously formed in peripheral edge], the glue blocking part is connected to the main body part and the peripheral part, and a thickness of the peripheral part is greater than the thickness of the glue blocking part.  

Regard to claims 6 and 10, Xie et al. teach the display panel, wherein the thickness of the peripheral part [of the overcoat 113 as Fig. 2 above] is identical with the thickness of the main body part. 
 
Regard to claims 12 and 13, Xie et al. teach the display panel, wherein the main body part has a main body inner surface facing the second substrate, and a main body side surface connected to the glue blocking part, wherein an angle between the main body inner surface and the main body side surface is greater than 90 degrees.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hirota et al. disclosed with the display panel, wherein the thickness of the main body part is greater than the thickness of the glue blocking part with the features of claims 5-6, 9-10 and 12 for effectively preventing the sealant [0021] as Xie et al. taught.

2.	Claims 3, 5-6, 9-10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 20170017101) as applied to claims 1, 7 and 11 in view of Xie et al. (US 20160011444).



    PNG
    media_image3.png
    205
    618
    media_image3.png
    Greyscale

Regard to claim 3, Xie et al. teach the display panel, wherein the thickness of the main body part [the array substrate 110 includes a base substrate 111 and an overcoat (protective layer) 113] is greater than the thickness of the glue blocking part [a sealant 130 at a first groove 114 under a first protrusion 124. In order to effectively prevent the sealant 130 from extending toward the edge of the display panel so as to obtain a narrow frame, a first groove 114 is formed in the overcoat 113 on a surface of the array substrate 110].

Regard to claims 5 and 9, Xie et al. teach the display panel, wherein the first substrate further comprises a peripheral part [the first groove 114 of the overcoat 113 can accommodate a part of the sealant 130, thus the first groove 114 is obviously formed in peripheral edge], the glue blocking part is connected to the main body part and the peripheral part, and a thickness of the peripheral part is greater than the thickness of the glue blocking part.

Regard to claims 6 and 10, Xie et al. teach the display panel, wherein the thickness of the peripheral part [of the overcoat 113 as Fig. 2 above] is identical with the thickness of the main body part.  

Regard to claims 12, Xie et al. teach the display panel, wherein the main body part has a main body inner surface facing the second substrate, and a main body side surface connected to the glue blocking part, wherein an angle between the main body inner surface and the main body side surface is greater than 90 degrees.  
 the display panel, wherein the thickness of the main body part is greater than the thickness of the glue blocking part with the features of claims 5-6, 9-10 and 12 for effectively preventing the sealant [0021] as Xie et al. taught.

3.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 20170017101) as applied to claim 1 in view of Xie et al. (US 20160011444) as applied to claims 3, 7 in further view of Lai e al. (US 20190285926).

Morita et al. fail to disclose the display panel, wherein a width of the glue blocking part is from 50µm to 150 µm.

Lai et al. teach the display panel, wherein a width of the glue blocking part is from 50µm to 150 µm [the width of the adhesion structure 25 may be smaller than the width of the conventional sealant, the width WPAR of the adhesion structure 25 may range from 5µm to 500µm, and the actual width may be determined based on the product design of the application.  In one embodiment, the width WPAR of the adhesion structure 25 ranges from 5µm to 400µm.  In another embodiment, the width WPAR of the adhesion structure 25 ranges from 5µm to 300µm (e.g., from 5µm to 200µm, from 5µm to 100µm or from 5µm to 50µm) [0028]].

It would have been an obvious matter of choice to form “a width of the glue blocking part from 50µm to 150 µm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to form “a width of the glue blocking part from 50µm to 150 µm”, since applicant has not disclosed that “a width of the glue blocking part from 50µm to 150 µm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a width of the glue blocking part from 50µm to 150 µm”.

 the display panel, wherein a width of the glue blocking part is from 50µm to 150 µm for the product design of the application [0028] as Lai e al. taught.

4.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 20170017101) as applied to claim 1 in view of Xie et al. (US 20160011444) as applied to claims 3, 7 in further view of An et al. (US 5851411).

Morita et al. fail to disclose the display panel, wherein a width of the glue blocking part is from 50µm to 150 µm.

An et al. teach the display panel, wherein a width of the glue blocking part is from 50µm to 150 µm [the seal width (NWS) becomes about 100µm to 400µm after the substrates are joined with 50µm about.100µm width of the seal printing (col. 7 lines 47-49)].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hirota et al. disclosed with the display panel, wherein a width of the glue blocking part is from 50µm to 150 µm for providing a high density large area LCD with a substantially unnoticeable seam (col. 3 lines 56-58) as An et al. taught.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871